DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal
In view of the appeal brief filed on August 9, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
Response to Amendment
The amendment filed January 22, 2021 has been entered. Claims 1-10 and 12-
20 remain pending in the application. The previous objections to the drawings are withdrawn in light of applicant's amendment to the specification and drawings.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mixer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10, 12, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,273,512 to Yoshida in view of U.S. Patent Publication 2013/0220830 to Paulus and U. S. Patent 5,076,769 to Shao.
Yoshida teaches system comprising a pump system comprising:
a cavity (8, 9); and a piston (10) positioned partially within the cavity (8, 9) (Fig. 1), the piston (10) comprising:
an enlargement (portion surrounded by packing 6) positioned at a substantially middle portion of the piston (10) (Fig. 1; col. 2 lines 9-11);
a first extension (portion of 10 between cam 11 and the enlargement section) positioned at a first end of the enlargement (portion surrounded by packing 6) and extending outside of the cavity (8, 9), the first extension (portion of 10 between cam 11 and the enlargement section) having a smaller configuration than the enlargement (portion surrounded by packing 6) (Fig. 1; col. 2 lines 9-11); and
a second extension (portion of 10 between the enlargement and the spring 13a) positioned at an opposite second end of the enlargement (portion surrounded by packing 6) and extending outside of the cavity, the second extension (portion of 10 between the enlargement and the spring 13a) having a smaller configuration than the enlargement (portion surrounded by packing 6) (Fig. 1; col. 2 lines 9-11), and
wherein the piston (10) is configured for moving within the cavity (8, 9) for forming a first chamber (8) and a second chamber (9) and receiving a solution 
wherein the enlargement (portion surrounded by packing 6), the first extension (portion of 10 between cam 11 and the enlargement section), and the second extension (portion of 10 between the enlargement and the spring 13a) each have a cylindrical shape (Fig. 1; col. 2 lines 9-29, furthermore and in the alternative, it would be an obvious matter of design choice to one of skill in the art, at the time of invention, to make the enlargement, the first extension and the second extension have a cylindrical shape, since applicant has not disclosed that different shapes solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different shapes); and
further comprising: a driving unit (11) connected to the first extension (portion of 10 between cam 11 and the enlargement section) and configured for moving the piston within the cavity (8, 9); and a resilient unit (13a) connected to the second extension (portion of 10 between the enlargement and the spring 13a) and configured for retrieving a position of the piston (10) relative to the cavity (8, 9) (Fig. 1; col. 2 lines 9-20),
wherein the pump system further comprises a seal (6) positioned within the cavity (8, 9) between the first chamber (8) and the second chamber (9), the seal (6) 
wherein the driving unit (11) is configured for moving the piston (10) in a direction from the first chamber (8) to the second chamber (9), wherein the resilient unit (13a) is configured for moving the piston (10) in a direction from the second chamber (9) to the first chamber (8), wherein the resilient unit (13a) comprises a spring, and wherein the spring (13a) is configured to be compressed as the piston (10) moves in a direction from the first chamber (8) to the second chamber (9), and wherein the spring (13a) is configured to expand as the piston (10) moves in a direction from the second chamber (9) to the first chamber (8) (Fig. 1; col. 2 lines 20-29).
Yoshida teaches a pump used in chromatography (col. 1 lines 13-23), but does not teach a buffer preparation unit or the varying of the pump speed.  Paulus teaches a chromatographic inline conditioning comprising:
a buffer preparation unit connected to a pump system and configured for receiving the solution for buffer preparation, wherein the solution comprises one of an acid, a base, a salt, and a buffer and further comprising a mixer (the anion selective membrane allows for the mixing of solutions) connected to the pump system and configured for receiving the solution for buffer preparation (Figures 1-10; paragraph [0194]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Yoshida with the buffer preparation unit taught by Paulus in order to control the pH and salt concentrations of the buffer solution used in the chromatography system (paragraph [0194]).

a cavity (15, 16) comprising at least one inlet check valve (20a, 22a) and at least one outlet check valve (20b, 22b), and movement of a piston (13) within the cavity (15, 16) facilitates receiving a solution within the cavity (15, 16) through an inlet check valve (20a) of the at least one inlet check valve (20a, 22a) and supplying the solution outside of the cavity through an outlet check valve (20b) of the at least one outlet check valve (20b, 22b), wherein an inlet check valve (20a) of the at least one inlet check valve (20a, 22a) is configured at an opposite orientation as compared to an orientation of an outlet check valve (20b) of the at least one outlet check valve (20b, 22b), wherein, upon moving the piston (13) in a direction from a first chamber (15) to a second chamber (16), the solution is received within the first chamber (15) through a first inlet check valve (20a) of the at least one inlet check valve (20a, 22a) configured at the first chamber (15), and the solution is supplied out from the second chamber (16) through a first outlet check valve (22b) of the at least one outlet check valve (20b, 22b) configured at the second chamber (16), and wherein, upon moving the piston (13) in a direction from the second chamber (16) to the first chamber (15), the solution is received within the second chamber (16) through a second inlet check valve (22a) of the at least one inlet check valve (20a, 22a) configured at the second chamber (16), and the solution is supplied out from the first chamber (15) through a second outlet check valve (20b) of the at least one outlet check valve (20b, 22b) configured at the first chamber (15) (Fig. 1; col. 2 lines 40-63).

Yoshida teaches a driving unit, but does not teach varying the speed of the driving unit, and Paulus is silent as to the details of the pump.  Shao teaches a pump wherein: 
a driving unit is configured to vary a motor speed for varying a speed of movement of a piston (13) (Fig. 1; col. 5 lines 32-52).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Yoshida with the motor speed control taught by Shao in order to allow the piston to be “forced in the first direction at a substantially constant first velocity for substantially the entirety of the piston travel in the first direction; and then forced in the second direction at a substantially constant second velocity for substantially the entirety of the piston travel in the second direction”, thereby producing a constant fluid flow rate (col. 5 lines 5-12 and 43-45).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,273,512 to Yoshida in view of U.S. Patent Publication 2013/0220830 to Paulus and U. S. Patent 4,566,868 to Menzies.

a driving unit (18, 30) is further configured for rotating a piston (12, 20) (Fig. 1; col. 1 lines 45-58).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Yoshida with driving unit taught by Menzies in order to use a drive system capable of driving the pump to providing fluid at a constant pressure (col. 1 lines 4-16).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,273,512 to Yoshida in view of U.S. Patent Publication 2013/0220830 to Paulus and U. S. Patent 3,698,726 to Schettler.
Yoshida and Paulus teach all the limitations of claim 14, as detailed above, but Yoshida teaches the seal fixed to the piston not the cylinder and Paulus is silent as to the details of the pump.  Schettler teaches a pump which comprises:
a seal (11) positioned within a cavity (inside 2) between a first chamber (left side of 1) and the second chamber (right side of 1), wherein the seal (11) engages the enlargement (1), wherein the seal (11) is configured to remain stationary with respect to the cavity (inside 2) when the piston (comprising 1 and 4) moves within the cavity (inside 2), and wherein the seal (11) is configured to move along with the piston (comprising 1 and 4) when the piston (comprising 1 and 4) moves within the cavity (inside 2) (Fig. 1; col. 2 lines 63-67).
.
Response to Arguments
Applicant's arguments filed on August 9, 2021 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiao teaches a pump with extensions similar to that which is claimed.  Ramsborg, Kim, Perlasca, Kremer, Lim, Mian, Ernst and Zhang teach a chromatographic inline conditioning system, but do not teach the claimed pump.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746